Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/20 was filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Election/Restrictions
Applicant’s election without traverse of claims 5-12 in the reply filed on 1/26/22 is acknowledged.
	Claims 1-4, 13-19 have been withdrawn by Applicant.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 1-4, 13-19.
Allowable Subject Matter
Claims 5-12 are allowed.  Claim 5 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a method of operating a controller that controls a semiconductor memory device including a plurality of memory blocks, the method comprising in combination with other cited limitations, controlling the semiconductor memory device to perform a 
Claims 6-12 are therefore allowed because of their dependency on claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM (US 2022/0011973) discloses a controller for controlling a memory device comprising a plurality of multi-level cell memory blocks, the controller includes: a processor suitable for controlling the memory device to perform a read operation on a target logical page using some of the plurality of read voltages in a selected read voltage set; and an error correction code (ECC) component suitable for determining whether the read operation is successful, by performing error detection and correction on data generated in the read operation and output from the memory device, wherein, when the read operation is determined to be successful, the processor updates the selected read voltage set with the read voltages used in the read operation when it is successful and estimated values of unused read voltages of the selected read voltage set, the estimated values being determined based on the used read voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824